Order modified by striking out all the defenses and counterclaims pleaded, on the ground that they are insufficient in law as defenses or counterclaims. None of the defenses or counterclaims pleaded that the alleged decline in price took place when there was an existing unshipped portion of the goods contracted for by the parties to be delivered to the defendant; in all other respects the order is affirmed, with leave to the defendant to plead over, except as to the second defense to the first cause of action, on payment of costs of the action to date, and ten dollars costs and disbursements of this appeal. Kelly, P. J., Rich, Kelby, Young and Kapper, JJ., concur.